FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10419

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00313-LJO

  v.
                                                 MEMORANDUM *
SAMNEUK BUNMA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Samneuk Bunma appeals pro se from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion to reduce sentence. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bunma contends that he is entitled to be resentenced in light of the Guideline

amendments promulgated by the Sentencing Commission pursuant to the authority

it was granted under the Fair Sentencing Act (“FSA”). The result of that directive

was Amendment 750, made retroactive in part by Amendment 759, which

amended the drug quantity table in U.S.S.G. § 2D1.1 for offenses involving crack

cocaine, and accounted for specified aggravating and mitigating factors in certain

drug cases. The amendments to section 2D1.1 have no effect on Bunma’s

applicable Guidelines range because he was convicted of a marijuana offense, and

because the portion of the amendment accounting for mitigating factors was not

made retroactive. See U.S.S.G. app. C, Amendments 750 and 759 (2011). Thus,

Bunma’s “sentence is not ‘based on a sentencing range that has subsequently been

lowered by the Sentencing Commission,’ as required by § 3582(c)(2).” See United

States v. Leniear, 574 F.3d 668, 673 (9th Cir. 2009).

      Bunma’s remaining claims are not cognizable in a section 3582(c)(2)

motion.

      AFFIRMED.




                                         2                                    11-10419